United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Shane A. Henry, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1992
Issued: September 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 28, 2013 appellant, through his attorney, filed a timely appeal from a July 30,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established a recurrence of disability on June 13, 2012 due
to his accepted employment-related injuries.
FACTUAL HISTORY
On July 18, 1996 appellant, then a 45-year-old rural letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed injuries to his upper extremities as a result

1

5 U.S.C. § 8101 et seq.

of his repetitive employment duties. OWCP accepted the claim for bilateral carpal tunnel
syndrome (CTS), left elbow lateral epicondylitis and bilateral shoulder impingements.2
As a result of appellant’s accepted employment-related injuries, OWCP authorized
surgeries for release of left extensor tendon on August 6, 1999; arthroscopic left shoulder
subacromial decompression with debridement of the biceps on January 2, 2002; right carpal
tunnel release on January 8, 2003 and an arthroscopic right shoulder debridement of the rotator
cuff, glenoid and humeral head with a subacromial decompression on May 12, 2004. Appellant
returned to full-duty work after intermittent periods of disability.
On June 5, 2012 appellant filed a notice of recurrence claim alleging a return/increase of
disability as of June 13, 2012. He stated that he continued to perform his repetitive employment
duties but suffered from increased inflammation and pain over the years.
In support of his claim, appellant submitted a May 31, 2012 work capacity evaluation
(Form OWCP-5c) and duty status report (Form CA-17) from his treating physician,
Dr. Robert F. McCarron, Board-certified in orthopedic surgery, who reported that appellant
could not perform his usual employment duties as a result of his bilateral CTS, left elbow lateral
epicondylitis and bilateral shoulder impingement from his July 16, 1996 employment injury.
By letter dated June 15, 2012, Dr. McCarron stated that appellant had been under his care
since 1995 for bilateral upper extremity conditions, which had been a chronic ongoing problem
involving his shoulders, arms and hands. He stated no recurrent date applied.
By letter dated June 25, 2012, Karen Osowski, a postmaster at the Conway Post Office,
controverted the claim. Postmaster Osowski stated that appellant submitted his CA-2a form on
June 13, 2012 but had been on annual leave for the past few weeks and had not been at work
performing his regular letter carrier duties. Appellant had not returned to work since he
submitted his June 13, 2012 CA-2a form.
By letter dated June 28, 2012, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was provided with a questionnaire for completion,
advised of the medical and factual evidence needed and was directed to submit it within 30 days.
By letter dated July 9, 2012, the employing establishment again controverted the claim
stating that appellant could not have suffered an employment-related recurrence of injury given
that he was on annual leave from May 30 to June 15, 2012.
On July 18, 2012 appellant responded to an OWCP questionnaire stating that numbness,
pain, lack of grip and range of motion had worsened with his repetitive employment duties. He

2

The Board notes that, following appellant’s July 18, 1996 CA-2 form, OWCP accepted the claim for
bilateral CTS. On January 11, 1999 appellant filed a notice of recurrence claim (Form CA-2a) alleging a
return/increase of disability due to increased elbow pain. By decision dated April 13, 1999, OWCP accepted the
claim for left elbow lateral epicondylitis. On October 19, 2001 appellant filed another Form CA-2a alleging a
recurrence of disability as of June 23, 2000 due to ongoing shoulder pain from repetitive work activities. By
decision dated January 2, 2002, OWCP accepted the claim for bilateral shoulder impingement.

2

stated that he had sustained no other injuries since his original injury and did not have any
hobbies or activities which could have affected his work-related conditions.
In support of his claim, appellant submitted a July 17, 2012 medical report from
Dr. McCarron, who reported that appellant had multiple upper extremity complaints, which had
been present for years but continued to worsen. He complained of his hands going to sleep with
activity and driving, bilateral elbow pain and stiffness and discomfort in the fingers with
decreased gripping ability. Appellant’s symptoms decreased with less work. Dr. McCarron
noted a previous history of carpal tunnel surgery and shoulder arthroscopy. He further identified
appellant’s employment as a letter carrier, which required casing mail, lifting mail, reaching for
mail bundles and reaching for and opening mailboxes. Dr. McCarron stated that appellant did
not have one specific injury but had years of repetitive usage of his upper extremities.
Dr. McCarron provided findings upon physical examination and provided review of
diagnostic studies. He stated that a March 28, 2012 electromyogram (EMG) and nerve
conduction study (NCV) of the upper extremities revealed moderate left CTS and mild right
CTS. March 5, 2012 x-rays of the right and left shoulders revealed increased sclerosis at the
greater tuberosity of both shoulders consistent with impingement. X-rays of the right and left
hand revealed cystic subchondral changes in the metacarpophalangeal joints of the index and
middle finger of the left hand, subchondral cysts in the lateral margins of the distal and middle
joints, subchondral degenerative cysts in the index, middle and ring fingers and narrowing of the
distal joints bilaterally. Dr. McCarron diagnosed bilateral osteoarthritis small joints of hands,
bilateral shoulder impingement, bilateral CTS, flexion contractures of both wrists and
bilateral/lateral epicondylitis.
In a narrative report dated July 17, 2012, Dr. McCarron stated that, although the cause of
appellant’s diagnoses can be multifactorial, he believed that appellant’s job as a letter carrier was
most likely the aggravating cause of his symptoms noting that reaching impinges the rotator cuff
and subacromial bursa on the undersurface of the acromion. Repetitive lifting with appellant’s
outstretched arm caused overuse of the extensor tendon origin at the lateral epicondyle at the
elbow. Work stresses caused swelling and nerve compression at the wrist, which was one of the
causes of CTS. The osteoarthritis of appellant’s hands was also most likely due to repetitive
usage as opposed to a single trauma.
By decision dated August 20, 2012, OWCP denied appellant’s recurrence claim finding
that the medical evidence did not establish total disability due to a material worsening of his
accepted employment-related conditions beginning June 13, 2012.
On April 30, 2013 appellant requested reconsideration of the August 20, 2012 OWCP
decision.3

3

The Board notes that appellant initially requested an oral hearing before the Branch of Hearings and Review,
postmarked on September 20, 2012. By decisions dated November 14, 2012 and February 27, 2013, the Branch of
Hearings and Review denied his request for a hearing finding that his request was not made within 30 days of the
August 20, 2012 OWCP decision. The Branch of Hearings and Review further determined that the issue in the case
could equally well be addressed by requesting reconsideration from OWCP.

3

In a May 13, 2013 brief, counsel for appellant argued that appellant had established a
recurrence of his bilateral CTS and left elbow lateral epicondylitis, as well as a claim for new
injuries of bilateral osteoarthritis small joints of hand, bilateral shoulder impingement, flexion
contractures of both wrists and bilateral/lateral epicondylitis. He noted that appellant had been
working for the postal service for over 30 years and began suffering adverse medical symptoms
in the mid 1990’s from the constant reaching, grasping, pushing and pulling required from his
employment duties. Counsel further stated that he was submitting documents in support of
appellant’s claim.
In a May 22, 2013 affidavit, appellant reported that he returned to his regular-duty letter
carrier position in March 2006. His regular job duties required constant use of his hands, wrists
and elbows to package mail, sort mail, bundle mail, carry mail, retrieve mail from the back seat,
open and close mailboxes, deposit mail and drive his vehicle. Appellant was also required to
drive with one hand on the steering wheel and reach into the back seat with the other hand,
which caused stress and strain on both shoulders. He stated that his ability to perform these tasks
worsened over the years, especially in the last 24 months of his employment. Appellant noted
that he suffered many painful movements with his shoulders and wrists, but that he could not
overcome the pain and injury he experienced on his last workday in May 2012. He stated that,
outside of his regular work duties, he could barely maintain his own property and animals or do
any other nonfederal work activity. As a result, appellant had to hire outside help to care for his
animals, mow his property, bale hay and other general upkeep. He noted that, on occasion, he
had been able to assist physically by operating his tractor from inside the climate controlled cab
with hydraulic operational controls. However, even getting in and out of the tractor was
sometimes not possible due to appellant’s shoulder, wrist and hand problems. Appellant stated
that occasional operation of his farm tractor was the extent of his nonfederal work activity for the
past eight years. He further noted that he would supervise and instruct, as necessary, but that
required no physical work. In support of his claim, appellant submitted various medical reports
from his treating physicians.
In a March 28, 2012 diagnostic report, Dr. Keith Schluterman, a Board-certified
neurologist, reported that an EMG/NCV study revealed moderate left CTS and mild right CTS.
In a January 28, 2013 medical report, Dr. McCarron reported that appellant complained
of hand numbness and pain in the shoulders. He noted that appellant’s bilateral CTS was fairly
stable and he could obtain relief by taking his hands and shaking. Dr. McCarron recommended a
magnetic resonance imaging (MRI) scan of the shoulders.
In a March 15, 2013 report, Dr. McCarron reported that appellant’s MRI scan of the
shoulders revealed two new diagnoses of bilateral full-thickness rotator cuff tear and bilateral
shoulder acromioclavicular (AC) joints arthrosis. He noted that these diagnoses were a
worsening of appellant’s shoulder conditions. Dr. McCarron further stated that this was
consistent with repetitive trauma, which he opined was a result of appellant’s job as a rural letter
carrier, which required repetitive reaching across his body and repetitive lifting with his
outstretched arm. He recommended repair of the rotator cuff. In a May 25, 2013 note,
Dr. McCarron diagnosed bilateral rotator cuff tear, bilateral shoulder AC joint arthrosis, bilateral
osteoarthritis small joints of hands, bilateral shoulder impingement, bilateral CTS, flexion

4

contractures of both wrists and bilateral/lateral epicondylitis. He noted functional limitations and
stated that appellant was not capable of tolerating work stress.
In a July 5, 2013 statement, Dr. McCarron reported that he had been treating appellant for
the past 20 years. Appellant’s regular job duties required driving with one hand on the steering
wheel and reaching into the back seat with the other hand, which produced stress and strain on
both shoulders. He also repetitively gripped large bundles of mail, which could also strain the
hands and wrists. Other relevant work-related activity included frequent reaching, pushing and
pulling required to retrieve and deliver mail. Dr. McCarron noted that all of these movements
were medically likely to be contributing to the physical impairment that led to appellant’s
inability to work after June 2012. He opined that appellant’s job-related duties were contributing
to or causing his physical impairments, which resulted in pain and limitation of his functional
capacity. Dr. McCarron recommended that appellant not return to his current employment in
June 2012 due to his upper extremity symptoms.
By decision dated July 30, 2013, OWCP affirmed the August 20, 2012 decision finding
that the medical evidence of record failed to establish a recurrence of disability beginning
June 13, 2012 causally related to the accepted employment-related conditions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.4 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations and which is necessary because
of a work-related injury or illness is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force.5
OWCP’s procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.6
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
4

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a medical
condition as a documented need for medical treatment after release from treatment for the accepted condition).
5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).
Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
the employment injury and supports that conclusion with medical reasoning.7 Where no such
rationale is present, the medical evidence is of diminished probative value.8
ANALYSIS
OWCP has accepted bilateral CTS, left elbow lateral epicondylitis and bilateral shoulder
impingements as relating to factors of his federal employment. It authorized left epicondylitis
surgery on August 6, 1999, left shoulder arthroscopy on January 2, 2002, right carpal tunnel
release on January 8, 2003 and right shoulder/rotator cuff arthroscopy on May 12, 2004.
Appellant returned to full-duty work after intermittent periods of disability. On June 13, 2012 he
stopped work, alleging a recurrence of disability.
In its July 30, 2013 decision, OWCP denied appellant’s claim finding that the medical
evidence of record failed to establish a recurrence of disability beginning June 13, 2012 causally
related to the accepted employment-related conditions. The Board finds that the medical
evidence of record is insufficient to establish a recurrence of disability
Medical reports dated May 31, 2012 to July 5, 2013 were submitted from Dr. McCarron,
appellant’s treating physician. In his May 31, 2012 CA-17 form, Dr. McCarron stated that
appellant was totally disabled as a result of his accepted bilateral CTS, bilateral shoulder
impingement and left elbow lateral epicondylitis. In subsequent reports, he provided diagnoses
of bilateral rotator cuff tear, bilateral shoulder AC joints arthrosis, bilateral osteoarthritis small
joints of hands, bilateral shoulder impingement, bilateral CTS, flexion contractures of both wrists
and bilateral/lateral epicondylitis.
The reports dated June 15 and July 17, 2012 and March 15, 2013 of Dr. McCarron do not
provide sufficient medical rationale to establish total disability due to a recurrence. He stated
that although the cause of appellant’s diagnoses can be multifactorial, it is “my feeling that
[appellant’s] job as a carrier has most likely been the aggravating cause of the symptoms that he
has.” Dr. McCarron uses general terms and describes repetitive general movements required by
appellant’s letter carrier job. Additionally, in his statement of July 5, 2013, he indicated that he
had treated appellant for 20 years and listed job duties of driving with one hand which stresses
the shoulders, gripping bundles which can strain the hands and the general duties of reaching,
pushing, pulling to deliver mail.
Dr. McCarron did not provide adequate bridging evidence since 2004 necessary to show
a spontaneous worsening of the accepted conditions. Rather, he correlated in general terms,
appellant’s current upper extremity conditions with his letter carrier duties.9 Dr. McCarron did
not fully describe the mechanism of injury with the requisite rationale; rather, he provided a
7

Ronald A. Eldridge, 53 ECAB 218 (2001).

8

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

9

J.H., Docket No. 14-775 (issues July 14, 2014).

6

general opinion on causation.10 Further, in his note of June 15, 2012, he stated that there was no
recurrent date that would apply in this case.
The Board also notes that, while bilateral CTS, bilateral shoulder impingements and left
elbow lateral epicondylitis were accepted by OWCP as work-related conditions, the additional
conditions of bilateral rotator cuff tear, bilateral shoulder joints arthrosis, bilateral osteoarthritis
small joints of hands, flexion contractures of both wrists and right lateral epicondylitis have not
been accepted. Dr. McCarron’s reports fail to identify which of these conditions caused
appellant’s disabilities beginning June 13, 2012 and whether, or how, these additional conditions
are causally related to his accepted work-related disability. As noted in OWCP’s July 30, 2013
decision, if appellant is attributing his newly diagnosed medical conditions to an occupational
injury produced by his work environment over a period longer than a single workday or shift, he
may consider filing a new claim.11
The Board finds that appellant has not established that he sustained a recurrence of
disability. In the instant case, appellant has failed to submit a sufficiently rationalized, probative
medical report which relates his claimed recurrence of disability for work as of June 13, 2012 to
his accepted conditions. For this reason, he has not discharged his burden of proof to establish a
recurrence of disability as a result of his accepted employment condition.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability on June 13,
2012 due to his accepted employment-related injuries.

10

Albert C. Brown, 52 ECAB 152 (2000) (medical conclusions was updated by rationale are diminished probative
value).
11

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

7

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

